 



Exhibit 10.22

HINES-SUMISEI NY CORE OFFICE TRUST

ARTICLES OF AMENDMENT OF
DECLARATION OF TRUST

          HINES-SUMISEI NY CORE OFFICE TRUST, a Maryland real estate investment
trust (the “Trust”), hereby certifies to the State Department of Assessments and
Taxation of Maryland as follows:

          FIRST: The Trust desires to amend its Declaration of Trust as
currently in effect (the “Declaration of Trust”).

          SECOND: Section 6.3 of the Declaration of Trust is amended as follows:

          (a) The first two sentences of the first paragraph of Section 6.3 are
hereby replaced in their entirety with the following:

     “600,000 of the Preferred Shares shall be of a class designated “Class A
Preferred Shares” (the “Class A Preferred Shares”), 200,000 of the Preferred
Shares shall be of a class designated “Class B Preferred Shares” (the “Class B
Preferred Shares”), and 125 of the Preferred Shares shall be of a class
designated “12.5% Class D Cumulative Non-Voting Preferred Shares” (the “Class D
Preferred Shares”). The rights, preferences, privileges, and restrictions
granted to and imposed on the Class A Preferred Shares, the Class B Preferred
Shares and the Class D Preferred Shares are set forth below in this Section 6.3
and elsewhere in this Declaration of Trust.”

          (b) The following is inserted in the Declaration of Trust as
Section 6.3(c):

          “(c) Class D Preferred Shares.

          (i) Rank. The Class D Preferred Shares shall, with respect to dividend
rights and rights upon liquidation, dissolution or winding up of the Trust, rank
senior to all classes or series of Common Shares, other classes or series of
Preferred Shares of the Trust (including, without limitation, Class A Preferred
Shares and Class B Preferred Shares), and to all other equity securities issued
by the Trust; provided, however, that the term “equity securities” shall not
include convertible debt securities.

          (ii) Dividends.

               (A) Holders of the then outstanding Class D Preferred Shares
shall be entitled to receive, when and as declared by the Board of Trustees, out
of funds legally available for the payment of dividends, cumulative preferential
cash dividends at the rate of 12.5% of the total of $1,000.00 liquidation
preference per annum plus all accumulated and unpaid dividends thereon. Such
dividends shall accrue on a daily basis and be cumulative from the first date on
which any Class D Preferred Share is issued, such issue date to be
contemporaneous with the receipt by the Trust of subscription funds for the
Class D Preferred Shares (the “Original Issue Date”), and shall be payable
semi-annually in arrears on or before June 30 and December 31 of each year or,
if not a business day, the next succeeding business day (each, a “Dividend
Payment Date”). Any dividend payable on the Class D Preferred Shares for any
partial dividend period will be computed on the basis of a 360-day year
consisting of twelve 30-day months (it being understood that the dividend
payable on June 30, 2005 will be for less than the full dividend period). A
“dividend period” shall mean, with respect to the first “dividend period,” the
period from and including the Original Issue Date to and including the first
Dividend Payment Date, and with respect to each subsequent “dividend period,”

 



--------------------------------------------------------------------------------



 



the period from but excluding a Dividend Payment Date to and including the next
succeeding Dividend Payment Date or other date as of which accrued dividends are
to be calculated. Dividends will be payable to holders of record as they appear
in the shares records of the Trust at the close of business on the applicable
record date, which shall be the fifteenth day of the calendar month in which the
applicable Dividend Payment Date falls or on such other date designated by the
Board of Trustees of the Trust for the payment of dividends that is not more
than 30 nor less than 10 days prior to such Dividend Payment Date (each, a
“Dividend Record Date”).

               (B) No dividends on Class D Preferred Shares shall be declared by
the Trust or paid or set apart for payment by the Trust at such time as the
terms and provisions of any agreement of the Trust, including any agreement
relating to its indebtedness, prohibit such declaration, payment or setting
apart for payment or provide that such declaration, payment or setting apart for
payment would constitute a breach thereof or a default thereunder, or if such
declaration or payment shall be restricted or prohibited by law.

               (C) Notwithstanding the foregoing, dividends on the Class D
Preferred Shares shall accrue whether or not the terms and provisions set forth
in Section 6.3(c)(ii)(B) hereof at any time prohibit the current payment of
dividends, whether or not the Trust has earnings, whether or not there are funds
legally available for the payment of such dividends and whether or not such
dividends are authorized or declared. Furthermore, dividends will be declared
and paid when due in all events to the fullest extent permitted by law and, if
revaluation of the Trust or its assets would permit payment of dividends which
would otherwise be prohibited, then such revaluation shall be done. Accrued but
unpaid dividends on the Class D Preferred Shares will accumulate as of the
Dividend Payment Date on which they first become payable.

               (D) Except as provided in Section 6.3(c)(ii)(E) below, unless
full cumulative dividends on the Class D Preferred Shares have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof is set apart for payment for all past dividend periods and the
then current dividend period, no dividends (other than in Common Shares or in
shares of any class or series of Preferred Shares ranking junior to the Class D
Preferred Shares as to dividends and upon liquidation) shall be declared or paid
or set aside for payment nor shall any other distribution be declared or made
upon the Common Shares, or any Preferred Shares of the Trust ranking junior to
the Class D Preferred Shares as to dividends or upon liquidation, nor shall any
Common Shares, or any Preferred Shares of the Trust ranking junior to the
Class D Preferred Shares as to dividends or upon liquidation be redeemed,
purchased or otherwise acquired for any consideration (or any moneys be paid to
or made available for a sinking fund for the redemption of any such shares) by
the Trust (except by conversion into or exchange for other shares of beneficial
interest of the Trust ranking junior to the Class D Preferred Shares as to
dividends and upon liquidation and except for transfers made pursuant to the
provisions of Article VII).

               (E) When dividends are not paid in full (or a sum sufficient for
such full payment is not so set apart) on the Class D Preferred Shares, all
dividends declared upon the Class D Preferred Shares shall be declared pro rata.

               (F) Any dividend payment made on shares of the Class D Preferred
Shares shall first be credited against the earliest accrued but unpaid dividend
due with respect to such shares which remains payable. Holders of the Class D
Preferred Shares shall not be entitled to any dividend, whether payable in cash,
property or shares in excess of full cumulative dividends on the Class D
Preferred Shares as described above.

-2-



--------------------------------------------------------------------------------



 



          (iii) Liquidation Preference.

               (A) Upon any voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Trust, the holders of Class D Preferred Shares
then outstanding are entitled to be paid out of the assets of the Trust, legally
available for distribution to its shareholders, a liquidation preference of
$1,000.00 per share, plus an amount equal to any accrued and unpaid dividends to
the date of payment, plus, if applicable, the Redemption Premium (as defined
below) then in effect, before any distribution of assets is made to holders of
Common Shares or any class or series of Preferred Shares of the Trust that ranks
junior to the Class D Preferred Shares as to liquidation rights.

               (B) In the event that, upon any such voluntary or involuntary
liquidation, dissolution or winding up, the available assets of the Trust are
insufficient to pay the amount of the liquidating distributions on all
outstanding Class D Preferred Shares, then the holders of the Class D Preferred
Shares shall share ratably in any such distribution of assets in proportion to
the full liquidating distributions to which they would otherwise be respectively
entitled.

               (C) After payment of the full amount of the liquidating
distributions to which they are entitled, the holders of Class D Preferred
Shares will have no right or claim to any of the remaining assets of the Trust.

               (D) Written notice of any such liquidation, dissolution or
winding up of the Trust, stating the payment date or dates when, and the place
or places where, the amounts distributable in such circumstances shall be
payable, shall be given by first class mail, postage pre-paid, not less than 15
nor more than 60 days prior to the payment date stated therein, to each record
holder of the Class D Preferred Shares at the respective addresses of such
holders as the same shall appear on the shares transfer records of the Trust.

               (E) The consolidation or merger of the Trust with or into any
other corporation, trust or entity or of any other entity with or into the
Trust, or the sale, lease or conveyance of all or substantially all of the
assets or business of the Trust, shall not be deemed to constitute a
liquidation, dissolution or winding up of the Trust.

          (iv) Redemption.

               (A) Right of Optional Redemption. The Trust, at its option and
upon not less than 15 nor more than 60 days’ written notice, may redeem shares
of the Class D Preferred Shares, in whole or in part, at any time or from time
to time, for cash at a redemption price of $1,000.00 per share, plus all accrued
and unpaid dividends thereon, whether or not declared, to and including the date
fixed for redemption (except as provided in Section 6.3(c)(iv)(C) below), plus a
redemption premium per share (each, a “Redemption Premium”) as follows:
(1) until December 31, 2006, $200; (2) from January 1, 2007 to December 31,
2007, $150; (3) from January 1, 2008 to December 31, 2008, $100; (4) from
January 1, 2009 to December 31, 2009, $50; and (5) thereafter, no Redemption
Premium. If less than all of the outstanding Class D Preferred Shares are to be
redeemed, the Class D Preferred Shares to be redeemed shall be selected pro rata
(as nearly as may be practicable without creating fractional shares) or by any
other equitable method determined by the Trust.

               (B) Limitations on Redemption. Unless full cumulative dividends
on all Class D Preferred Shares shall have been, or contemporaneously are,
declared and paid or declared and a sum sufficient for the payment thereof set
apart for payment for all past dividend periods and the then current dividend
period, no Class D

-3-



--------------------------------------------------------------------------------



 



Preferred Shares shall be redeemed unless all outstanding Class D Preferred
Shares are simultaneously redeemed, and the Trust shall not purchase or
otherwise acquire directly or indirectly any Class D Preferred Shares (except by
exchange for shares of beneficial interest of the Trust ranking junior to the
Class D Preferred Shares as to dividends and upon liquidation); provided,
however, that the foregoing shall not prevent the purchase by the Trust of
shares transferred to a Charitable Trust (as defined in Section 7.1) pursuant to
Article VII in order to ensure that the Trust remains qualified as a REIT for
federal income tax purposes or the purchase or acquisition of Class D Preferred
Shares pursuant to a purchase or exchange offer made on the same terms to
holders of all outstanding Class D Preferred Shares.

               (C) Rights to Dividends on Shares Called for Redemption.
Immediately prior to or upon any redemption of Class D Preferred Shares, the
Trust shall pay, in cash, any accumulated and unpaid dividends to and including
the redemption date, unless a redemption date falls after a Dividend Record Date
and prior to the corresponding Dividend Payment Date, in which case each holder
of Class D Preferred Shares at the close of business on such Dividend Record
Date shall be entitled to the dividend payable on such shares on the
corresponding Dividend Payment Date notwithstanding the redemption of such
shares before such Dividend Payment Date.

               (D) Procedures for Redemption.

                    (I) Notice of redemption will be mailed by or on behalf of
the Trust, postage prepaid, not less than 15 nor more than 60 days prior to the
redemption date, addressed to the respective holders of record of the Class D
Preferred Shares to be redeemed at their respective addresses as they appear on
the shares transfer records of the Trust. No failure to give such notice or any
defect therein or in the mailing thereof shall affect the validity of the
proceedings for the redemption of any Class D Preferred Shares except as to the
holder to whom notice was defective or not given.

                    (II) In addition to any information required by law or by
the applicable rules of any exchange upon which Class D Preferred Shares may be
listed or admitted to trading, such notice shall state: (a) the redemption date;
(b) the redemption price; (c) the number of Class D Preferred Shares to be
redeemed; (d) the place or places where the Class D Preferred Shares are to be
surrendered (if so required in the notice) for payment of the redemption price;
and (e) that dividends on the shares to be redeemed will cease to accrue on such
redemption date. If less than all of the Class D Preferred Shares held by any
holder is to be redeemed, the notice mailed to such holder shall also specify
the number of Class D Preferred Shares held by such holder to be redeemed.

                    (III) If notice of redemption of any Class D Preferred
Shares has been given and if the funds necessary for such redemption have been
set aside by the Trust in trust for the benefit of the holders of any Class D
Preferred Shares so called for redemption, then, from and after the redemption
date, dividends will cease to accrue on such Class D Preferred Shares, such
Class D Preferred Shares shall no longer be deemed outstanding and all rights of
the holders of such shares will terminate, except the right to receive the
redemption price. Holders of Class D Preferred Shares to be redeemed shall
surrender such Class D Preferred Shares at the place designated in such notice
and, upon surrender in accordance with said notice of the certificates for
Class D Preferred Shares so redeemed (properly endorsed or assigned for
transfer, if the Trust shall so require and the notice shall so state), such
Class D Preferred Shares shall be redeemed by the Trust at the redemption price
plus any accrued and unpaid dividends payable upon such redemption. In case less
than all the Class D Preferred Shares represented by any such certificate are
redeemed, a new certificate or certificates shall

-4-



--------------------------------------------------------------------------------



 



be issued evidencing the unredeemed Class D Preferred Shares without cost to the
holder thereof.

                    (IV) The deposit of funds with a bank or trust corporation
for the purpose of redeeming Class D Preferred Shares shall be irrevocable
except that:

                         (a) the Trust shall be entitled to receive from such
bank or trust corporation the interest or other earnings, if any, earned on any
money so deposited in trust, and the holders of any shares redeemed shall have
no claim to such interest or other earnings; and

                         (b) any balance of monies so deposited by the Trust and
unclaimed by the holders of the Class D Preferred Shares entitled thereto at the
expiration of two years from the applicable redemption dates shall be repaid,
together with any interest or other earnings thereon, to the Trust, and after
any such repayment, the holders of the shares entitled to the funds so repaid to
the Trust shall look only to the Trust for payment without interest or other
earnings.

               (E) Application of Article VII. The Class D Preferred Shares are
subject to the provisions of Article VII, including, without limitation, the
provision for the redemption of shares transferred to the Charitable Trust.

               (F) Status of Redeemed Shares. Any Class D Preferred Shares that
shall at any time have been redeemed or otherwise acquired by the Trust shall,
after such redemption or acquisition, have the status of authorized but unissued
Preferred Shares, without designation as to classes or series until such shares
are once more classified and designated as part of a particular class or series
by the Board of Trustees.

          (v) Voting Rights. Holders of the Class D Preferred Shares will not
have any voting rights.

          (vi) Conversion. The Class D Preferred Shares are not convertible into
or exchangeable for any other property or securities of, or interest in, the
Trust.”

          THIRD: Section 6.6 of the Declaration of Trust is amended by inserting
the following as Section 6.6(e):

     “(e) Notwithstanding the foregoing provisions of this Section 6.6, no
dividends (other than in Common Shares or in shares of any class or series of
Preferred Shares ranking junior to the Class D Preferred Shares as to dividends
and upon liquidation) shall be paid on the Class A Preferred Shares or the
Class B Preferred Shares unless full cumulative dividends on the Class D
Preferred Shares have been or contemporaneously are declared and paid or
declared and a sum sufficient for the payment thereof is set apart for payment
for all past dividend periods and the then current dividend period.”

          FOURTH: Section 9.4 of the Declaration of Trust is hereby replaced in
its entirety with the following:

     “Transactions Between the Trust and its Trustees, Officers, Employees and
Agents. Subject to any express restrictions in this Declaration of Trust or the
Bylaws, or an express restriction adopted by the Trustees by resolution, the
Trust may enter into any contract or transaction of any kind with any person,
including any Trustee, officer,

-5-



--------------------------------------------------------------------------------



 



employee or agent of the Trust or any person affiliated with a Trustee, officer,
employee or agent of the Trust, whether or not any of them has a financial
interest in such transaction; provided that the terms of the transactions are:
(i) no less favorable to the Trust than would be obtained in a transaction with
an unaffiliated party; (ii) approved by the Advisory Committee (as defined in
the Amended and Restated Agreement of Limited Partnership of the Holding
Partnership (as amended or restated from time to time, the “HP Partnership
Agreement”)); or (iii) contemplated by the HP Partnership Agreement.”

          FIFTH: The amendment to the Declaration of Trust as hereinabove set
forth, including the classification and designation of the Class D Preferred
Shares, has been duly advised and approved by the Board of Trustees and approved
by the shareholders of the Trust as required by law and the terms of the
Declaration of Trust.

          SIXTH: The undersigned President acknowledges these Articles of
Amendment to be the act of the Trust and as to all matters or facts required to
be verified under oath, the undersigned President acknowledges that to the best
of his knowledge, information and belief, these matters and facts are true in
all material respects and that this statement is made under the penalties for
perjury.

[SIGNATURE PAGE FOLLOWS]

-6-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Trust has caused these Articles of Amendment
to be signed in its name and on its behalf by its President and attested to by
its Secretary on this 27th day of December, 2004.

            HINES-SUMISEI NY CORE OFFICE TRUST
      By:   /s/ Charles N. Hazen         Name:   Charles N. Hazen       
Title:   President     

ATTEST:

                  By:   /s/ Sherri W. Schugart         Name:   Sherri W.
Schugart        Title:   Secretary     

 